Notice of Pre-AIA  or AIA  Status tr
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 3/1/2022. Currently claims 1-16 are pending.
Response to Arguments
Applicant’s arguments which include the filing of terminal disclaimers, see pgs. 5-6, filed 3/31/2022, with respect to previous rejection of claims 1-3 and 9-12 rejected on the ground of nonstautory double patenting as being unpatentable over both claim 1 of U.S. Patent No. 10363169 and the previous rejection of claims 1-3 and 9-12 rejected on the ground of nonstautory double patenting as being unpatentable over claims 25-26 of copending Application No.  16420194 have been fully considered and are persuasive.  The double patenting rejections of claims 1-3 and 9-12 have been withdrawn. 
Applicant’s arguments, see pgs. 5-6, filed 3/31/2022, with respect to the rejection(s) of claim(s) 1,3,9 and 11 under 35 USC 102(a)(2) as being anticipated by O’Donnell, claims 4-8 and 12-16 rejected under 35 USC 103 as being unpatentable over O’Donnell in view of Renke in view of Tedford have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Juhasz.


Applicant's arguments filed 3/31/30322 with respect to previous rejection of claims 1-2 and 9-10 rejected under 35 USC 102(a)(2) as being anticipated by Juhasz have been fully considered but they are not persuasive. 
Applicant argues that Juhasz discloses short procedure times but does not specify what is meant by short and thus fails to describe “a treatment duration no greater than one second”. As applicant argues:
“The cited references neither teach nor suggest the possibility of such a short treatment duration. Juhasz notes that high pulse rates are preferable in order to achieve short procedure times (col. 5, lines 1-2) but does not specify what is meant by “short.” [see pg. 5 of applicant’s arguments received on 3/31/2022].
	This argument is not persuasive. Applicant’s arguments are not commensurate with the scope of the claims. Based on the presented argument, applicant appears to be interpreting the newly added limitation of “a treatment duration” as being total treatment duration or the duration of the procedure. However, the scope of “a treatment duration” is broader than this. For example, in the case of Juhasz, a laser sends short pulses of energy in the range of nanoseconds and picoseconds (both time frames are far shorter [i.e. no greater] than 1 second) as described in Col. 2 lines 25-35 of Juhasz [see …“For all methods of the present invention it is to be appreciated that ultrashort laser pulses are to be used (e.g. picosecond or femtosecond pulses) in order to make better incisions.”]. Each of these pulses can be reasonably be interpreted as an individual treatment duration as each pulse is separate from the other treatment durations (i.e. the other pulses) by a short period of time. Thus, applicant’s arguments are not commensurate with the scope of the claims and this amendment does not overcome Juhasz. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juhasz et al (US 6146375) hereafter known as Juhasz.

Regarding Claim 1:
Apparatus for medical treatment [see Fig. 1 element 10], comprising: 
a laser source, which is configured to output a beam of laser radiation [see Fig. 1 element 12 and Col. 4 lines 2-5…. “a laser beam generator 12”]; 
and an optical device [see Fig. 1 element 14 and Col. 4 lines 2-10… “the focusing apparatus 14”], which is configured to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see Col. 1 lines 10-20… “The present invention is particularly, but not exclusively, useful for an ophthalmic surgical procedure involving transscleral photodisruption of tissue on the interior surface of the sclera or limbus for relief of glaucoma.”  Glaucoma affects the cornea, thus removing glaucoma affects the cornea]
and with a treatment duration no greater than one second [see Col. 2 lines 25-35…“For all methods of the present invention it is to be appreciated that ultrashort laser pulses are to be used (e.g. picosecond or femtosecond pulses) in order to make better incisions.” Each picosecond or femtosecond pulse is a treatment duration that is no greater than one second.]



Regarding Claim 9:
A method for medical treatment [see Col. 1 lines 10-20… “The present invention is particularly, but not exclusively, useful for an ophthalmic surgical procedure involving transscleral photodisruption of tissue on the interior surface of the sclera or limbus for relief of glaucoma.” ], comprising: 
providing a laser source, which is configured to output a beam of laser radiation [see Fig. 1 element 12 and Col. 4 lines 2-5…. “a laser beam generator 12”]; and
applying an optical device, comprising one or more optical elements [see Fig. 1 element 14 and Col. 4 lines 2-10… “the focusing apparatus 14”], to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see Col. 1 lines 10-20… “The present invention is particularly, but not exclusively, useful for an ophthalmic surgical procedure involving transscleral photodisruption of tissue on the interior surface of the sclera or limbus for relief of glaucoma.”  Glaucoma affects the cornea, thus removing glaucoma affects the cornea].
and with a treatment duration no greater than one second [see Col. 2 lines 25-35…“For all methods of the present invention it is to be appreciated that ultrashort laser pulses are to be used (e.g. picosecond or femtosecond pulses) in order to make better incisions.” Each picosecond or femtosecond pulse is a treatment duration that is no greater than one second.]

Regarding claims 2 and 10, See Fig. 1 which shows no direct contact of the apparatus and the eye.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al (US 5370641) hereafter known as O’Donnell in view of Juhasz.

Regarding Claim 1:
O’Donnell discloses:
Apparatus for medical treatment [see abstract…. “a surgical laser device”], comprising: 
a laser source, which is configured to output a beam of laser radiation [see Col. 4 lines 11-20… “the laser handpiece is connected by fiberoptic cable 52 to a laser energy source (not shown) emitting”]; 
and an optical device [see Fig. 4 element 52 and Col. 4 lines 11-20… “Laser 48 is inserted under flap 38, or flap 38 is retracted.  Laser 48 is positioned to bring the laser beam to bear on the corneascleral bed, or alternatively, the laser handpiece is connected by fiberoptic cable 52 to a laser energy source”], which is configured to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area [see Col. 4 lines 18-31…. “Energy 50 is directed to the area under flap 38 including trabecular meshwork 34 and Canal of Schlemm 36.” And see Fig. 5 element 50 (energy) being directed by laser through the eye.]
However, O’Donnell is silent as to how energy is applied simply stating that energy is applied until the aqueous humor flows in the eye [see Col. 4 lines 25-35… “Energy 50 is directed to the area of Canal of Schlemm 36 and trabecular meshwork 34 until the surgeon determines that sufficient aqueous humor is coming through the remaining ultra-thin Schlemm's Canal 36 and trabecular meshwork 34.”] Thus, Juhasz fails to disclose “with a treatment duration no greater than one second”.
Juhasz discloses applying energy in the form of ultrashort picosecond and femtosecond pulse [see Col. 2 lines 25-35…“For all methods of the present invention it is to be appreciated that ultrashort laser pulses are to be used (e.g. picosecond or femtosecond pulses) in order to make better incisions.”] (i.e. the claimed “a treatment duration no greater than one second” since each picosecond or femtosecond pulse is a treatment) is a known way to apply energy to treat the eye when solving the analogous problem of applying radiation to the eye to treat glaucoma [see Col. 1 lines 10-20… “The present invention is particularly, but not exclusively, useful for an ophthalmic surgical procedure involving transscleral photodisruption of tissue on the interior surface of the sclera or limbus for relief of glaucoma.”]
Since O’Donnell is directed to treating glaucoma [see Col. 1 lines 5-26 of O’Donnell… “This invention relates generally to a method of controlling open-angle glaucoma by surgery], but is silent as to how energy is applied to the eye to treat glaucoma and Juhasz discloses applying energy in the form of picosecond and femtosecond pulses (i.e. each pulse is a at least a treatment duration no greater than one second) is a known way to apply energy to the eye treat glaucoma, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify O’Donnell to apply energy in the form of picosecond and femtosecond pulses similarly to that of Juhasz.

Regarding Claim 9:
O’Donnell discloses:
A method for medical treatment [see abstract… “This invention contemplates the use of a surgical laser device characterized by ultra-violet or infrared radiation to achieve controlled trabeculodissection in selected regions of the trabecular meshwork and Schlemm's Canal.”]
, comprising: 
providing a laser source , which is configured to output a beam of laser radiation [see Col. 4 lines 11-20… “the laser handpiece is connected by fiberoptic cable 52 to a laser energy source (not shown) emitting”]; and
applying an optical device, comprising one or more optical elements  [see Fig. 4 element 52 and Col. 4 lines 11-20… “Laser 48 is inserted under flap 38, or flap 38 is retracted.  Laser 48 is positioned to bring the laser beam to bear on the corneascleral bed, or alternatively, the laser handpiece is connected by fiberoptic cable 52 to a laser energy source”], to direct the laser radiation to impinge on a limbal area of an eye with optical properties chosen so as to apply a desired treatment to a tissue structure associated with a cornea of the eye within the limbal area  [see Col. 4 lines 18-31…. “Energy 50 is directed to the area under flap 38 including trabecular meshwork 34 and Canal of Schlemm 36.” And see Fig. 5 element 50 (energy) being directed by laser through the eye.].
However, O’Donnell is silent as to how energy is applied simply stating that energy is applied until the aqueous humor flows in the eye [see Col. 4 lines 25-35… “Energy 50 is directed to the area of Canal of Schlemm 36 and trabecular meshwork 34 until the surgeon determines that sufficient aqueous humor is coming through the remaining ultra-thin Schlemm's Canal 36 and trabecular meshwork 34.”] Thus, Juhasz fails to disclose “with a treatment duration no greater than one second” 
Juhasz discloses applying energy in the form of ultrashort picosecond and femtosecond pulse [see Col. 2 lines 25-35…“For all methods of the present invention it is to be appreciated that ultrashort laser pulses are to be used (e.g. picosecond or femtosecond pulses) in order to make better incisions.”] (i.e. the claimed “a treatment duration no greater than one second” since each picosecond or femtosecond pulse is a treatment) is a known way to apply energy to treat the eye when solving the analogous problem of applying radiation to the eye to treat glaucoma [see Col. 1 lines 10-20… “The present invention is particularly, but not exclusively, useful for an ophthalmic surgical procedure involving transscleral photodisruption of tissue on the interior surface of the sclera or limbus for relief of glaucoma.”]
Since O’Donnell is directed to treating glaucoma [see Col. 1 lines 5-26 of O’Donnell… “This invention relates generally to a method of controlling open-angle glaucoma by surgery], but is silent as to how energy is applied to the eye to treat glaucoma and Juhasz discloses applying energy in the form of picosecond and femtosecond pulses (i.e. each pulse is a at least a treatment duration no greater than one second) is a known way to apply energy to the eye treat glaucoma, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify O’Donnell to apply energy in the form of picosecond and femtosecond pulses similarly to that of Juhasz.


Regarding claims 3 and 11, Col. 1 lines 5-26 of O’Donnell [see in particular…“This invention relates generally to a method of controlling open-angle glaucoma by surgery and more specifically to the use of a laser in surgery to reduce the thickness of the trabecular meshwork and tissue around Schlemm's Canal to increase filtration of the aqueous humor and thereby controlling the open-angle glaucoma.” and “The disease is characterized by the increase in intraocular pressure”] discloses how O’Donnell in view of Juhasz is directed to treating glaucoma (a condition that is characterized by an increase intraocular pressure). If a condition with high intraocular pressure is treated, then it is understood the intraocular pressure of the eye will be reduced.


Claims 4-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell in view of Juhasz applied to claims 1 and 9 above, and further in view of Renke et al (US 20150164635) hereafter known as Renke and Tedford et al (US 20160067087) hereafter known as Tedford.

O’Donnell in view of Juhasz discloses the invention substantially as claimed including all the limitations claims 1 and 9. Additionally, O’Donnell in view of Juhasz discloses using a laser with infrared radiation wavelength for treating the trabecular meshwork [abstract… “This invention contemplates the use of a surgical laser device characterized by ultra-violet or infrared radiation to achieve controlled trabeculodissection in selected regions of the trabecular meshwork and Schlemm's Canal”].
However, O’Donnell in view of Juhasz, makes no mention of accounting for stem cells associated with or in the cornea. Thus, O’Donnell in view of Juhasz makes no mention choosing optical properties to stimulate the specifically claimed stem cells as outlined in claims 4-7 or stimulating the specifically claimed stem cells associated with the cornea as outlined in claims 12-15. Nor, does O’Donnell in view of Juhasz disclose directing light to irradiate the epithelium of the cornea to treat dry eye as recited in claims 8 and 16. 
Renke discloses that there is a known stimulation change in stem cells associated with the cornea with the treatments to the trabecular meshworks and this stimulation can be beneficial [see para 14… “Recently the stem cells responsible for this have been located in the posterior limbus.  At this junction between the cornea and sclera, there is an area known as the transition zone where stem cells believed to be responsible for endothelial and trabecular meshwork cells reside.  Schwalbe's Line demarks part of the transition zone.  The stem cells have been observed to be stimulated after laser trabuculoplasty for glaucoma treatment.  Stem cells are known to be activated by trauma.  In these cases, the stimulation can be beneficial or detrimental if over stimulated.” And “In these cases, the stimulation can be beneficial or detrimental if over stimulated.”] in the analogous art of treatment of glaucoma [see para 13… “It may be possible to cure glaucoma through proactive prevention.  Stem cell activity and cellular regeneration in the trabecular meshwork also are likely involved.  A device to stimulate the responsible stem cells along with structural support could provide the eye with all that is necessary to prevent the manifestation of glaucoma.”].
Tedford discloses that infrared light in the range of 800-900nm is known to stimulate cell activity (ie optical properties or a beam to stimulate cells) [see para 5… “Light can act on different mechanisms within cellular tissue to stimulate or suppress biological activity in a process commonly referred to as photobiomodulation ("PBM").” and para 39… “The use of individual wavelengths, such as red light (640-700 nm) or near infrared (NIR) light (800-900 nm), can each individually stimulate mitochondrial cytochrome C oxidase (CCO) enzyme activity as found in both in vitro and in vivo studies.”].  Additionally, Tedford discloses using low level light with this infrared light to treat areas of the eye [see para 37…“a wearable apparatus or device can deliver a therapeutic, independently controlled, multi-wavelength combination of low level light to ophthalmologic tissue at the time and place convenient for the patient”] including in the cornea [see para 53… “In other embodiments, the irradiated portion of the eye is a targeted region of the eye, such as the retinal region, the macula, or the cornea”] to treat glaucoma and dry-eye [see para 10… “the apparatuses and methods described herein are used to treat, or otherwise address subjects having, or experiencing symptoms of acute or chronic ocular syndromes (e.g., glaucoma” and “methods described herein can also be used to treat, or otherwise address subjects having acute and chronic ocular conjunctiva and corneal disease including any acute injuries such as exposure keratitis or UV keratitis, dry eyes,”].
Since a wavelength band of 800-900nm (the lower end of IR radiation and also known as near infrared) is known to stimulate cell activity as taught by Tedford and Renke discloses that stimulating cell growth around the limbus can be beneficial following treatment of trabecular meshwork in helping treat glaucoma, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify O’Donnell in view of Juhasz by using specifically a wavelength of 800-900nm when treating the trabecular meshwork as such a wavelength is a subset of known wavelengths that will stimulate endothelium stem cells in the limbus (stem cells associated with the cornea which recites claims 4 and 12) to grow; thereby, further improving the treatment of glaucoma.
Since both Tedford’s application of low-level light of about 800-900nm through the cornea is a known treatment of glaucoma and O’Donnell in view of Juhasz’s treatment of trabecular meshwork by direct application of irradiation via the limbus both independently are known treatments for  glaucoma, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify O’Donnell in view of Juhasz in view of Tedford in view of Renke to not only configure and direct irradiation through the limbus to the trabecular meshwork, but also include the application of specifically low-level light of about 800-900 nm, (ie a beam with optical properties to stimulate stem cells in the cornea as discussed further below) through the cornea as taught by Tedford because, absent unpredictable results, one of ordinary skill would expect the application of two independent ways of treating glaucoma to perform better and if not the same efficacy in treatment. 
As a low-level light with wavelength of 800-900nm is applied to the cornea cells including stems cells in the endothelium, stroma and epithelium, the optical properties are chosen and directed to stimulate stem cells. Also, this treatment of cornea is understood to irradiate the epithelium of the cornea to treat dry eye as claimed provide treatment for dry eye. This assertion is supported in that applicant’s own disclosure which discloses how low-level laser therapy (another name for photobiomodulation) is the driving forces for cellular stimulation and treating dry eye. This can be seen on pg. 5 lines 5-10 of applicant’s disclosure received on 7/22/2020: 
“The treatment beam typically comprises laser radiation, output by a laser source, which may be in the visible and/or the near infrared (NIR) range.” 
And on pg. 7 lines 17-27 of applicant’s disclosure received on 7/22/2020:
“For example, in some embodiments, the laser source and beam-shaping or scanning optics are configured for treatment of dry eye and other conditions resulting from deficiencies of the limbal epithelial cells. The treatment in such embodiments is believed to be associated with stimulation of corneal stem cells by low-level laser therapy; but the treatment is effective regardless of the actual underlying biological mechanism. Treatment of the corneal epithelium may use lower laser power levels than treatment of interior structures.”
Since the same parameters are being applied as discussed in the disclosure, it is understood that the further limitations of claims 4-8 and 12-16 are recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chew et al (US 2010076419) hereafter known as Chew. Chew discloses treating glaucoma in eyes with laser energy [see abstract… “Systems, devices, and methods for treating a glaucomatous eye are provided. An amount of pulsed laser energy is delivered to the pars plana of the eye by a hand-holdable device which comprises a hand-holdable elongate member and a contact member disposed on an end of the elongate member.”] with pulses that have .5 ms duration (i.e. a treatment duration no greater than one second) [see para 96… “The laser settings were 2000 mW, over a total duration of 100 s, with a train of repetitive micropulses each with a pulse duration of 0.5 ms and a pulse interval of 1.1 ms. The treatment was applied by "painting" or uniformly sliding the probe over 360.degree., avoiding the 3 and 9 o'clock meridians and any area of thinned sclera. Total energy delivered to the ciliary body was 60-90 J.”]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792